MILLER, Judge,
concurring in part and dissenting in part.
I agree with the majority that the trial court erred in the admission of the hearsay testimony. However, I believe this action should be reversed for a new trial since there was sufficient evidence-consisting of the inadmissible hearsay testimony plus the admissible evidence-to sustain the judgment of delinquency. Our supreme court has held that "where the appellate court reverses the conviction for 'trial error' and the evidence offered by the State and admitted by the trial court-whether erroneously or not-would have been sufficient to sustain a guilty verdict, no double jeopardy question is presented on retrial." Williams v. State (1989), Ind., 544 N.E.2d 161, 163, citing Lockhart v. Nelson (1988), 488 U.S. 33, 34-35, 109 S.Ct. 285, 287, 102 L.Ed.2d 265. Accordingly, this action should be remanded for a new trial.